            Case 3:16-cr-00206-MEM Document 136 Filed 10/30/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES                               :
                                                     3:16-CR-206
                                            :
                  v.
                                            :    (JUDGE MANNION)

MARIO VALENTINE,                            :

                        Defendant           :
                                        ORDER
           For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

        1. Valentine’s Motion for Compassionate Release because of
             the COVID-19 pandemic, (Doc. 126), is DISMISSED
             WITHOUT PREJUDICE for failure to comply with the
             exhaustion requirement under §3582(c)(1)(A)(i) since he
             filed his motion without first waiting 30 days from the time
             he submitted his request to the warden of USP Lewisburg.
         2. Insofar as Valentine is seeking the court to direct the BOP
              to find him eligible for home confinement designation
              under the CARES Act, his motion is DISMISSED since the
              authority to make this determination lies with the BOP
              Director and not the court.
                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
Dated: October 30, 2020
16-206-01-ORDER
